Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about October 2, 2000, which, after a traverse hearing, granted defendant’s motion to vacate a default judgment and dismiss the action for lack of jurisdiction, unanimously affirmed, without costs.
The action was properly dismissed for failure to show that the address where the summons and complaint were delivered to a person other than defendant was defendant’s dwelling place or usual place of abode (CPLR 308 [2]; 5015 [a] [4]; see, Feinstein v Bergner, 48 NY2d 234, 239-241). Concur — Andrias, J.P., Rosenberger, Lerner, Buckley and Marlow, JJ.